Citation Nr: 0013067	
Decision Date: 05/17/00    Archive Date: 05/24/00

DOCKET NO.  98-07 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to benefits pursuant to 38 U.S.C.A. § 1151 for 
additional disability caused by surgery of the left hand 
rendered by the Department of Veterans Affairs during 
hospitalization in May 1983.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran served on active duty from March 1944 to December 
1945.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Milwaukee, 
Wisconsin.  

In September 1984, the RO denied entitlement to service 
connection for operation on the left hand under 38 C.F.R. 
§ 351 (now § 1151).  The veteran was notified of that 
decision in October 1984.  The veteran did not timely 
disagree with that determination, and it became final.  In 
April 1997, the veteran attempted to reopen his claim, and 
the RO considered the claim as new, in light of revised 
regulatory criteria under 38 C.F.R. § 1151.  A de novo review 
was conducted and the benefit claimed was denied.  


FINDING OF FACT

The claim of entitlement to compensation under 38 U.S.C.A. 
§ 1151 for additional disability caused by surgery of the 
left hand rendered by VA during hospitalization in May 1983 
is not plausible.  


CONCLUSION OF LAW

The claim of entitlement to compensation under 38 U.S.C.A. 
§ 1151 for additional disability caused by surgery of the 
left hand rendered by VA during hospitalization in May 1983 
is not well grounded.  38 U.S.C.A. § 5107 (West 1991).  



REASONS AND BASES FOR FINDING AND CONCLUSION 

The veteran contends that due to surgery on his left hand at 
a VA facility in 1983, he has incurred additional disability 
and that there he is entitled to benefits pursuant to 38 
U.S.C.A. § 1151 (West 1991).  He argues that his left hand 
disability worsened after the 1983 surgery.  

A person claiming VA benefits must meet the initial burden of 
submitting evidence "sufficient to justify a belief in a 
fair and impartial individual that the claim is well 
grounded."  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 
Vet. App. 78, 91 (1990); Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  A claim that is well grounded is plausible, 
meritorious on its own, or capable of substantiation.  
Murphy, 1 Vet. App. at 81; Moreau v. Brown, 9 Vet. App. 389, 
393 (1996).  For purposes of determining whether a claim is 
well grounded, the Board presumes the truthfulness of the 
supporting evidence.  Arms v. West, 12 Vet. App. 188, 193 
(1999); Robinette v. Brown, 8 Vet. App. 69, 75 (1995); King 
v. Brown, 5 Vet. App. 19, 21 (1993). 

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Epps v. Gober, 126 F.3d 1464, 
1468 (1997); Caluza v. Brown, 7 Vet. App. 498, 504 (1995).  
Where the determinative issue involves a medical diagnosis, 
there must be competent medical evidence to the effect that 
the claim is plausible; lay assertions of medical status do 
not constitute competent medical evidence.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).

Two discrete types of evidence must be present in order for a 
veteran's claim for § 1151 benefits to be well grounded: (1) 
There must be competent evidence of a current disability, 
usually shown by a medical diagnosis. See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992); and (2) There must be 
competent evidence of a nexus between the medical treatment 
provided and the current disability. Such a nexus must be 
shown by medical evidence. See Lathan v. Brown, 7 Vet. App. 
359, 365 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).

VA cannot undertake to assist a veteran in developing facts 
pertinent to his claim until and unless the veteran submits a 
well grounded claim.  Morton v. West, 12 Vet. App. 477, 486 
(1999).

Initially, the Board notes that during the pendency of this 
appeal pertinent laws and regulations related to claims filed 
pursuant to 38 U.S.C.A. § 1151 were revised.

Formerly, 38 U.S.C.A. § 1151 provided that "[w]here any 
veteran suffers an injury, or an aggravation of an injury, as 
a result of hospitalization, medical or surgical treatment, 
or the pursuit of a course of vocational 
rehabilitation...awarded under any of the laws administered 
by the Secretary, or as the result of having submitted to an 
examination under any such law, and not the result of such 
veteran's own willful misconduct, and such injury or 
aggravation results in additional disability to or the death 
of such veteran, disability or death compensation...shall be 
awarded in the same manner as if such disability, aggravation 
or death were service-connected." 38 U.S.C.A. § 1151 (West 
1991).

In 1991, the United States Court of Veterans Appeals (Court) 
(now the United States Court of Appeals for Veterans Claims) 
(hereinafter, "the Court") invalidated 38 C.F.R. § 
3.358(c)(3), a portion of the regulation utilized in deciding 
claims under 38 U.S.C.A. § 1151.  Gardner v. Derwinski, 1 
Vet. App. 584 (1991), aff'd, Gardner v. Brown, 5 F.3rd 1456 
(Fed. Cir. 1993), aff'd, Brown v. Gardner, 513 U.S. 115, 115 
S. Ct. 552 (1994).  The United States Supreme Court (Supreme 
Court) in affirming the Court's decision held that the 
statutory language of 38 U.S.C.A. § 1151 simply required a 
causal connection between VA hospitalization and additional 
disability, and that there need be no identification of 
"fault" on the part of VA. Id.

In March 1995, VA published amended regulations to conform to 
the Supreme Court decision.  The revised provisions of 38 
C.F.R. § 3.358 stated that where it is determined that there 
is additional disability resulting from an aggravation of an 
existing disease or injury suffered as a result of 
hospitalization or medical treatment, compensation will be 
payable for such additional disability. 38 C.F.R. § 3.358 
(1995).

Subsequently, the provisions of 38 U.S.C.A. § 1151 were 
amended, effective October 1, 1997, to include the 
requirement of fault.  See 38 U.S.C.A. § 1151 (West 1991 and 
Supp. 1998).  However, in a precedent opinion, the VA Office 
of General Counsel held that all claims for benefits under 38 
U.S.C.A. § 1151, filed before October 1, 1997, must be 
adjudicated under the code provisions as they existed prior 
to that date. See VAOPGCPREC 40-97 (December 31, 1997).

In this case, the veteran submitted his claim for benefits 
pursuant to 38 U.S.C.A. § 1151 prior to October 1, 1997.  
Therefore, the recent amendments to 38 U.S.C.A. § 1151 are 
not applicable in this case.  

The record shows that the veteran was treated at a VA 
facility in February 1983, for bilateral Dupuytren's 
contractures, which was progressive.  It was noted that the 
veteran had undergone previous resection of the right hand 
that had been unsuccessful.  Referral to a hand specialist 
was recommended, and in April 1983, the veteran underwent a 
VA orthopedic consultation.  It was reported that he had 
severe Dupuytren's contracture of the left hand.  The veteran 
was advised that he would be scheduled for a complete palmar 
fasciectomy of the left hand in May 1983.  

The veteran was admitted to a VA facility in May 1983, and 
underwent a palmar fasciectomy.  The operation report notes 
that the left hand was approached through about 4 different 
zig-zag incisions because of the extensive contractures 
involving the thumb, index finger little and ring fingers.  
It was noted that after palmar fascia was removed, all the 
fingers opened up, and that circulation was good in all the 
fingers.  It was reported that no complications were 
encountered and that the veteran was returned to the recovery 
room in satisfactory condition. The Hospital Summary report 
shows that the veteran's progress postoperatively was 
satisfactory.  Some skin loss of the central area was noted.  
Betadine soaks were instituted with good progress.  He was 
informed at discharge to continue soaks at home and he was 
provided with dressings.  He was told to exercise his hand so 
it would not become stiff, and to contact his doctor should 
he have any problems.  At discharge in June 1983, it was 
noted that he was ambulatory and competent.  

The veteran was seen at a VA facility in July 1983, and it 
was noted that the veteran's wound was healed but that there 
was a fair amount of keloid formation.  He was advised to 
continue warm soaks, continue use of the hand and apply 
Vaseline or mineral oil to soften his skin.  He was to return 
in 6 months.  He was seen again in April 1984, and the 
veteran reported that after he went home from his surgery, he 
was able to have complete extension of all of the digits of 
the left hand.  It was reported that he currently had partial 
contractures and severe complete flexion of the little 
finger, some palmar closure of the thumb, and about minus 30 
degrees form complete extension of the digits of the left 
hand.  The assessment was, worsening Dupuytren's contracture.  
It noted that the veteran did not wish to have anything done 
over the summer.  He reported that he would discuss it with 
his wife and get back to VA.  The veteran failed to report 
for August 1984 and November 1984 VA appointments, and it was 
noted that no rescheduling would be done.  

Private medical records show that the veteran was seen in 
February 1999, after he complained of pain in both hands and 
a decrease in the ability to use the hands.  Upon 
examination, it was noted that the veteran's range of motion 
demonstrated significant functional loss and no apparent 
sensory loss in the left hand.  Steve W. Janak, M.D. noted 
that the veteran had severe Dupuytren's contracture of both 
hands.  It was noted that the veteran had had attempted 
corrective surgery in 1983 on the left hand with subsequent 
further scarring and further contraction deformity.  It was 
stated that the veteran now had complete and immobile flexion 
of the left fifth finger and 45 degrees of flexion-extension 
of the left second and fourth fingers as well as of the 
thumb.  It was opined that these conditions seemed to be 
permanent, and by history had been slowly progressive.  It 
was also reported that the veteran also had similar permanent 
deformity of the right hand.  

In September 1999, the veteran underwent a VA examination.  
It was noted by the examiner that the claims file had been 
thoroughly reviewed.  The veteran's history was reviewed, and 
the examiner pointed out that the veteran's recitation of his 
history differed from the documented history in the record.  
In addition, the examiner stated that a July 1983 progress 
note had indicated that the veteran had a fair amount of 
keloid formation.  It was opined that keloid formation was 
not caused by improper treatment or ill-advised surgery, but 
rather the result of how a person heals and was in the 
veteran's case an acceptable surgical risk.  Examination of 
the left hand showed a scar on the palmar aspect of the left 
thumb, a scar on the palmar aspect of the index finger, a 
scar on the palmar aspect of the ring finger; and a scar on 
the palmar aspect of the index finger directly over the 
flexor tendon.  There were scars on the left palm with muscle 
atrophy.  Sensory examination was normal.  The examiner found 
significant limitation of motion of the thumb, index, middle 
and ring fingers with the left little finger completely 
ankylosed at 90 degrees.  The diagnosis was, Dupuytren's 
nodules with contractures of the digits of the left hand.  
The examiner opined that it was his medical opinion that the 
veteran's left hand disability complaints were not due to, 
were not caused by, and were not increased in severity 
because of medical treatment afforded by VA.  It was further 
opined that the current findings were not the certain or 
intended result of particular treatment by VA.  It was 
reported that, based on the evidence, the veteran had 
Dupuytren's nodules and contractures at the time of his 
surgery and that this disease process continued 
postoperatively after having a favorable result.  It was 
pointed out that the results mirrored the results that 
occurred in the right hand following the veteran's non-VA 
surgery at a private facility.  

Pursuant to 38 U.S.C.A. § 5107(a), a person who submits a 
claim for benefits under a law administered by the Secretary 
shall have the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded.  The Court has held that a well- 
grounded claim is a plausible claim, one which is meritorious 
on its own or capable of substantiation. Such a claim need 
not be conclusive but only possible to satisfy the initial 
burden of § [5107(a)].  The Court has also held that although 
a claim need not be conclusive, the statute provides that it 
must be accompanied by evidence that justifies a "belief by 
a fair and impartial individual" that the claim is 
plausible.  Tirpak v. Derwinski, 2 Vet. App. 609, 610 (1992).

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required." Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993) (citing Murphy, at 81).  The Court has also 
held that "Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability. In the absence of 
proof of a present disability there can be no valid claim."  
Brammer v. Brown, 3 Vet. App. 223, 225 (1992); see also 
Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  Lay 
assertions of medical causation cannot constitute evidence to 
render a claim well grounded under 38 U.S.C.A. § 5107(a) 
(West 1991); if no cognizable evidence is submitted to 
support a claim, the claim cannot be well grounded. See 
Grottveit, 5 Vet. App. at 93 (Court held that lay assertions 
of medical causation cannot constitute evidence to render a 
claim well grounded); see also Espiritu, 2 Vet. App. at 494 
(Court held that a witness must be competent in order for his 
statements or testimony to be probative as to the facts under 
consideration).

Based upon the evidence of record, the Board finds that the 
veteran has not submitted competent evidence demonstrating 
that there is a nexus between his treatment by VA and left 
hand complaints.  Although the record shows that he was 
treated by VA beginning in 1983 and that he underwent 
surgery, there is of record no showing by way of medical 
nexus, that the VA treatment contributed to the development 
of or exacerbation of his left hand disability.  However, 
there is of record a VA medical opinion which states that 
there is no relationship between the disability and VA 
treatment.  That is, that the left hand complaints were not 
due to, caused by, or increased in severity due to VA 
treatment.  VA law requires competent medical evidence of a 
nexus between the incurrence or aggravation of an injury and 
the present disability to well ground a claim.  

In this case, the only other evidence of a causal 
relationship between the disability and VA medical treatment 
is the veteran's own opinion through statements.  Although 
the veteran believes he has increased left hand complaints 
related to VA treatment, and he is competent to testify as to 
symptoms he experiences, he is not competent to provide a 
medical opinion because this requires specialized medical 
knowledge. Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. 
App. at 494.  Consequently, the Board finds that the veteran 
has not submitted evidence of a well-grounded claim.  38 
U.S.C.A. § 5107(a).

The veteran is free at any time in the future to submit 
evidence in support of his claim.  Most helpful would be 
medical opinion linking any current findings with VA 
treatment.  Robinette v. Brown, 8 Vet. App. 69 (1995).


ORDER

Entitlement to disability compensation for surgery of the 
left hand rendered by the Department of Veterans Affairs 
during hospitalization in May 1983 under U.S.C.A. § 1151 is 
denied.


		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals



 

